DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 30 September 2022, wherein: 
Claims 1, 2, 8, 9, 15, and 16 are amended.
Claims 3-7, 10-14, and 17-21 are original.
Claims 1-21 are pending.

Inventorship
It is noted that the public disclosure1 of Applicant’s claimed invention identifies three other authors besides Newton Howard and Jeroen Bergmann, namely Joan Fei, David A. Green, and Amir Hussain.  

Information Disclosure Statement
The IDS issue regarding the listing of references in the specification identified in in the prior Office Actions mailed is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, a citation to Mathworks Inc. in para. 26 is at issue.

Specification
The objection to the specification identified in the Office Action mailed 31 December 202 is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

 The attempt to incorporate subject matter into this application by reference to Uswatte et al. in para. 23 is ineffective because the root words “incorporate” and/or “reference” have been omitted.  Additionally, the current status of the claims indicate that the Uswatte et al. reference is considered as providing nonessential material.  However, if the claims are to be amended to include this subject matter, then this reference will be considered to be providing essential material. Applicant is reminded that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper, and that Applicant will be required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. 37 CFR 1.57(g).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 has been amended to include several limitations that amount to “wherein the [function] is performed using a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the computer program instructions including instructions to perform the [function]”.  It is unclear how each of these limitations further limits the claim.  In particular, the method is already claimed to be computer-implemented in the preamble.  Thus, it is unclear what further metes and bounds of patent protection is being sought since this added language is interpreted as redundant of the “computer-implemented” language found in the preamble.  Therefore, one of ordinary skill in the art would not understand the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this language is merely construed as redundant of the “computer-implemented” language found in the preamble.  Dependent claims 2-7 inherit the deficiencies of their respective parent claim, and are thus rejected under the same rationale.

Regarding claim 1, 8, and 15, independent claims 1, 8, and 15 have been amended to recite “recording data representing physical movements of the person from a plurality of sensors including a wearable sensor network of physical movement sensors and at least one wrist accelerometer, attached to the person”.  It is unclear what specifically is being claimed to be “attached to the person”, the wearable sensor network of physical movement sensors, the at least one wrist accelerometer, or both.  This is primarily due to the comma before and after the language “attached to the person” which isolates “attached to the person” from the limitations around it.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-7, 9-14, and 16-21 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 1, 8, and 15, each claim has been amended to recite “determining physical movements of the person in response to the cognitive loading from the received data for each of the performances of the task, the determined physical movements including at least whole hand trajectories and wrist accelerations” and “determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading wherein the physical movements of the person are determined based on at least median frequencies of whole hand trajectories and wrist accelerations, the whole hand trajectories and wrist accelerations determined from the recorded data from the at least one wrist accelerometer.”  It is unclear what constitutes “whole hand trajectories and wrist accelerations”.  In particular, one of ordinary skill in the art would not understand that these limitations include whole hand trajectories and wrist accelerations that are not described in the specification.  In particular, besides the disclosure being silent regarding the language “whole hand trajectories”, one of ordinary skill in the art would understand that the term whole hand trajectories and wrist accelerations to reflect that the human hand has 27 degrees of freedom: 4 in each finger - 3 for extension and flexion and 1 for abduction and adduction, with 5 for the thumb, and 6 for the rotation and translation of the wrist2.  However, the disclosure only provides a highly simplified model that treats the hand and wrist as a single, rigid body which is distinctly different from the term “whole hand”. For instance, Fig. 1 illustrates the wrist accelerometer as fixed more proximal than the wrist joint itself.  Additionally, while the disclosure uses the term “wrist accelerometer”, para. 22 of the specification explicitly identifies that the sensors that could be associated with hand and wrist movements are attached to the upper arm and lower arm.  Thus, the disclosure merely provides for a highly simplified model wherein the hand and wrist are treated as a single, rigid body whose movements are determined by the degrees of freedom in the elbow and shoulder as well as rotation from supination and pronation in the forearm, but fails to provide for any other hand and wrist trajectories and accelerations understood by one of ordinary skill in the art to be encompassed by the claims.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-7, 9-14, and 16-21 inherit the deficiencies of their respective parent claim, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, 8, and 15, independent claims 1, 8, and 15 have been amended to recite “recording data representing physical movements of the person from a plurality of sensors including a wearable sensor network of physical movement sensors and at least one wrist accelerometer”, “the determined physical movements including at least whole hand trajectories and wrist accelerations”, and “the whole hand trajectories and wrist accelerations determined from the recorded data from the at least one wrist accelerometer”.  The disclosure fails to provide sufficient written description for these limitations.  One of ordinary skill in the art would not understand that these limitations include whole hand trajectories and wrist accelerations that are not described in the specification.  In particular, besides the disclosure being silent regarding the language “whole hand trajectories” (which is new matter), one of ordinary skill in the art would understand that the human hand has 27 degrees of freedom: 4 in each finger - 3 for extension and flexion and 1 for abduction and adduction, with 5 for the thumb, and 6 for the rotation and translation of the wrist.  However, the disclosure only provides a highly simplified model that treats the hand and wrist as a single, rigid body. In particular, Fig. 1 illustrates the wrist accelerometer as fixed more proximal than the wrist joint itself.  Additionally, while the disclosure uses the term “wrist accelerometer”, para. 22 of the specification explicitly identifies that the sensors that could be associated with hand and wrist movements are attached to the upper arm and lower arm.  Thus, the disclosure merely provides for a highly simplified model wherein the hand and wrist are treated as a single, rigid body whose movements are determined by the degrees of freedom in the elbow and shoulder as well as rotation from supination and pronation in the forearm, but fails to provide for any other hand and wrist trajectories and accelerations understood by one of ordinary skill in the art to be encompassed by the claims.  Additionally, the disclosure is silent regarding the wrist accelerometer being distinct from the wearable sensor network.  Thus, this is also new matter.  Dependent claims 2-7, 9-14, and 16-21 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
However, the independent claims recite recording data representing physical movements of the person, the data recorded while the person is repeatedly performing a physical task and while the person is under cognitive loading during at least some of the performances of the task; determining physical movements of the person in response to the cognitive loading from the received data for each of the performances of the task, the determined physical movements including at least whole hand trajectories and wrist accelerations; determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading, wherein the physical movements of the person are determined based on at least median frequencies of whole hand trajectories and wrist accelerations, the whole hand trajectories and wrist accelerations determined from the recorded data; and detecting cognitive decline of the person based on the determined effect of cognitive loading.  The dependent claims further recite wherein the physical task is a task of daily living; wherein the cognitive loading is a Stroop task; wherein determining physical movements of the person comprises: determining a power spectrum of the data; comparing a frequency at which the power spectrum has a maximum amplitude with an expected range of frequencies; and determining that a physical movement has occurred when the frequency at which the power spectrum has a maximum amplitude is within the expected range of frequencies; wherein determining physical movements of the person further comprises: applying a continuous wavelet transform to the sensor data of a physical movement for which it was determined that the physical movement occurred; generating a scalogram of wavelet coefficients of the continuous wavelet transform, determining that a physical movement began based on the scalogram; determining the response time based on the time a stimulus was given and the determined time that the physical movement began; and identifying the physical movement as correct when the determined physical movement matches an expected physical movement; wherein determining an effect of cognitive loading comprises: determining differences in response times between the physical tasks performed without cognitive loading and the physical tasks performed with cognitive loading; wherein determining differences in response times comprises using a Naive Bayes probability estimator to distinguish between the physical tasks performed without cognitive loading and the physical tasks performed with cognitive loading.  
The process of determining effects of cognitive loading on a person amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing it, and outputting the results of the collection and analysis. 
This collection, analysis, and outputting of results also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  
Furthermore, the determining, comparing, applying, and generating steps of dependent claims 4-7, 11-14, and 18-21 identified above could also reasonably be construed as the abstract idea grouping of mathematical concepts as at least identified in the MPEP 2106.04(a)(2)(I)(C) Mathematical Calculations because they recite steps of determining a variable or number using mathematical methods or performing a mathematical operation.  For instance, determining physical movements of the person in the independent claims is further identified in the specification (see, for example, at least para. 6, 17, 27-30, 32-41, 45, and 47) and dependent claims 4, 5, 11, 12, 18, and 19 to entail the mathematical operations of determining a power spectrum of the sensor data (determining a variable or number); comparing a frequency at which the power spectrum has a maximum amplitude with an expected range of frequencies (applying a mathematical operation); determining that a physical movement has occurred when the frequency at which the power spectrum has a maximum amplitude is within the expected range of frequencies (applying a mathematical operation); applying a continuous wavelet transform to the sensor data of a physical movement for which it was determined that the physical movement occurred (applying a mathematical operation); generating a scalogram of wavelet coefficients of the continuous wavelet transform (determining a variable or number); determining that a physical movement began based on the scalogram (applying a mathematical operation); and determining the response time based on the time a stimulus was given and the determined time that the physical movement began (determining a variable or number).  Additionally, determining an effect of cognitive loading in the independent claims is further identified in the specification (see, for example, at least para. 6, 32-41, 45, and 47) and dependent claims 6, 7, 13, 14, 20, and 21 to entail the mathematical operations of determining differences in response times between the physical tasks performed without cognitive loading and the physical tasks performed with cognitive loading (determining a variable or number), wherein determining differences in response times comprises using a Naive Bayes probability estimator to distinguish between the physical tasks performed without cognitive loading and the physical tasks performed with cognitive loading (applying a mathematical operation).  Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 

This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of identifying the method as “computer-implemented” (claim  1), a computer system (claim 1), a computing system (claim 8), a processor (claims 1 and 8), memory (claims 1, 8, and 15), a plurality of sensors including a wearable sensor network of physical movement sensors and at least one wrist accelerometer (claims 1, 8, and 15), a system (claim 8), a computer program product (claim 15), a non-transitory computer readable storage (claim 15), a computer (claim 15), and software (computer program instructions in claims 1 and 8 and program instructions in claim 15) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps of the claimed method.  For example, the method is merely indicated to be “computer-implemented” with a non-descript pre-solution data gathering using “a plurality of sensors including a wearable sensor network of physical movement sensors and at least one wrist accelerometer” and a conventionally recited computer system to perform the steps of the method.  Further evidence is found in at least Fig. 1 which provides a stock image of sensor arrangement and Fig. 7 which illustrates the components as non-descript black boxes. Further evidence is provided by the specification. See, for example, at least para. 51-64. For instance, para. 57 identifies that the “present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration.”  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture. Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their organization in the disclosure. Again, see, for example, at least Fig. 1 and 7 and para. 51-64 of the specification as identified above.  In particular, the sensors being recited and organized in a generic fashion to perform their generic functions of data gathering merely adds insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and 7 and para. 51-64 of the specification as identified above.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea (as identified by the abstract idea groupings of a certain method for organizing human activity and mental processes for claims 1-21 and further including the abstract idea grouping of mathematical concepts for claims 4-7, 11-14, and 18-21) into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the sensors being recited and organized in a generic fashion to perform their generic functions of data gathering is adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and 7 and para. 51-64 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 and 103
It is noted that overcoming the rejections under 35 USC 112 will likely reintroduce rejections under 35 USC 102 or 103.

Response to Arguments
Applicant’s arguments, filed 30 September 2022, with respect to the IDS issues have been fully considered.  The IDS filed 30 September 2022 renders the associated objections with respect to the IDS filed 20 February 2022 moot.  Therefore, these objections have been withdrawn.  However, there is still an outstanding objection with respect to citations in the specification.

Applicant’s arguments, filed 30 September 2022, with respect to the double patenting rejection have been fully considered.  The terminal disclaimer filed 30 September 2022 renders the associated rejection moot.  Therefore, this rejection has been withdrawn. 

Applicant’s arguments, filed 30 September 2022, with respect to the objections to the specification have been fully considered.  The amendments to the specification obviate the objections with respect to para. 20 and 46.  Therefore, these objections have been withdrawn.  However, the amendments do not address the objection maintained from the Office Action mailed 31 December 2022.  Applicant is further reminded that the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Applicant’s arguments, filed 30 September 2022, with respect to the objections to the claims have been fully considered.  The amendments to the claims obviate the associated objections.  Therefore, these objections have been withdrawn.  

Applicant's remaining arguments filed 30 September 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the claims are directed to statutory subject matter because the claims integrate any judicial exception into a practical application.  Here, Applicant asserts that the claims require the additional element of “detecting cognitive decline of the person based on determined effect of cognitive loading”.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Furthermore, as identified in the rejection above, “detecting cognitive decline of the person based on determined effect of cognitive loading” is fully encompassed by the judicial exception and not an additional element because the steps make up this “detecting” are merely collecting information, analyzing it, and outputting the results of the collection and analysis which the Courts have repeatedly identified as falling under multiple abstract idea groupings. 
Applicant also asserts that the claims require the use of “a wearable sensor network of physical movement sensors and at least one wrist accelerometer, attached to the person” which Applicant contends is a particular machine or manufacture integral to the claim.
Examiner respectfully disagrees.  In particular, besides the issues identified under 35 USC 112, the rejection explicitly identifies that the “wearable sensor network of physical movement sensors and at least one wrist accelerometer” are additional elements that do not integrate the judicial exception into a practical application under Step 2A, Prong 2, nor add significantly more to the judicial exception under Step 2B because they are merely adding insignificant pre-solution data gathering to the judicial exception.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(b), Applicant asserts that the claims have been amended to more particularly point out and distinctly claim their subject matter.
Examiner respectfully disagrees.  While the amendments have obviated some rejections under 35 USC 112(b), they have not obviated most of them.  Additionally, the amendments have also necessitated new rejections under 35 USC 112(b).

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to more particularly point out and distinctly claim their subject matter.
Examiner respectfully disagrees.  The rejections have been updated to address the amendments to the claims.  Additionally, the amendments have also necessitated new rejections under 35 USC 112(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.E.L/Examiner, Art Unit 3715          

/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bergmann, J., Fei, J., Green, D. A., Hussain, A., & Howard, N. (2017). A Bayesian Assessment of Real-World Behavior During Multitasking. Cognitive computation, 9(6), 749–757. https://doi.org/10.1007/s12559-017-9500-6
        2 Sturman, D. J. (1992). Whole-hand input (Doctoral dissertation, Massachusetts Institute of Technology).